Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2016-086144) in view of Willshere et al. (US Publication 2008/0006162) and Saito et al. (JP 2003-211631).
	With respect to claim 4, Sato et al. teaches a screen printer (100) comprising:
a conveyor configures to convey a board (loading and unloading unit in Paragraphs 0035, 0043 functions as a conveyor);
a stencil holder configured to attach a stencil above the held board (note: Sato et al. indirectly teaches that the stencil is held by a holder and not just floating around unconnected to any other element); 
a squeegee (13a, 13b) configured to fill pattern holes of the stencil (2) with solder paste (Paragraph 0043 and Figure 1); 
a board raising and lowering device (11) configured to raise and lower the board (Paragraphs 0035 and 0043);
the processing circuitry (19) including a standby printing processing section configured to control the board raising and lower device (11) to raise the board from below with respect to the stencil (2) such that the board (1) contacts the stencil (2), stand by in a standby state with solder paste filled in the pattern holes and the board in contact with the stencil (Steps S2-S4; note standby can be considered to be the step at which the substrate 1 abuts the mask 2, the mask is inspected and the paste fills the mask, Paragraphs 0042-0043), and 
control the board raising and lower device to lower the board from the standby state to separate the board (1) from the stencil (2) when the processing circuitry (19) receives a board conveyance signal that indicates the board is requested to be moved downstream by the conveyor (Steps S5 and S6 lowers the board 1 when the board 1 passes inspection as disclosed in Paragraph 0043).
Sato et al. does not explicitly disclose a clamp configured to position a conveyed board at a printing position, the board raising and lowering device including a motor and a processing circuitry configured to perform drive control the clamp and control a next board is to be raised to the stencil by the board raising and lowering device.
Willshere et al. teaches a clamp (28) configured to position a conveyed board (26) at a printing position (Paragraph 0023) and a processing circuitry configures to perform drive control of the clamp (14, Paragraphs 0024, 0029 and 0039).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention taught by Sato et al. to provide a clamp to position a board and processing circuitry to perform drive control of the clamp as taught by Willshere et al. for the purpose of providing stable and secure mounting of a board during a print operation.
Willshere et al. does not explicitly disclose a board raising and lowering device including a motor and a processing circuitry configured to control a next board is to be raised to the stencil by the board raising and lowering device.
Saito et al. teaches a board raising and lowering device (17) including a motor (21) and a processing circuitry (38) to control a next board is to be raised to the stencil by the board raising and lowering device (note: the processing circuitry controls the entire apparatus and additionally provides a sensor as disclosed in Paragraph 0007 for detecting whether the next substrate is in a position to be conveyed. Also refer to paragraphs 008, 0029, 0031, 0032 and many additional references throughout the prior art).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention taught by Sato et al. to provide a motor in a board raising/lowering device and processing circuitry to control a next board as taught by Saito et al. for the purpose of providing ensuring the apparatus provides a continuous and smooth printing operation with minimum stoppage downtime.
	With respect to claim 5, Sato et al. teaches the processing circuitry (19) is configured to lower the board to separate the board from the stencil in accordance with the board conveyance signal (Step S5 in Paragraph 0043) that is issued from another machine or the board conveyance signal that is issued from the screen printer (Paragraph 0043).
	With respect to claim 6, Sato et al. teaches wherein the processing circuitry is provided with a normal print processing section configured to raise the board from below with respect to the stencil such that the board contacts the stencil (Steps S1-S4), then lower the board after the pattern holes have been filled with solder paste without standing by (Step S5), and the processing circuitry is configured to be able to switch to and from print processing by the standby printing processing section and the normal print processing section (Paragraph 0043).

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 4-6 have been considered but are moot in view of the because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853